Citation Nr: 0118808	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  96-23 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for hysterectomy.

3.  Entitlement to service connection for a dental 
disability.


REPRESENTATION

Veteran represented by:	Sally C. Love, Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



REMAND

In a statement dated in December 2000, the veteran requested 
the opportunity to appear personally at a local VA office 
before a traveling Member of the Board of Veterans' Appeals 
(Board).  Such a hearing has not been scheduled or conducted. 

Because proceedings before the Board are non-adversarial in 
nature, the VA is required by statute and case law to assist 
the veteran in developing facts pertinent to her claim, 
including affording her with a hearing if she so desires.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103, 20.700 
(2000).  She has a specific right to request a hearing on 
appeal before a Member of the Board at the VA Regional Office 
for the purpose of presenting argument and testimony relevant 
and material to the issues on appeal.  See 38 C.F.R. 
§§ 20.703, 20.704 (2000).

To ensure that the Department of Veterans Affairs has met its 
duty to assist the veteran in developing the facts pertinent 
to the claim and to ensure full compliance with due process 
requirements, the case is REMANDED to the VA Regional Office 
(the RO) for the following action:

The RO should schedule the veteran for a 
hearing before a traveling Member of the 
Board at the RO.  The veteran should be 
offered the alternative of participating 
in a videoconference hearing if she so 
desires.  All communications with the 
veteran and her attorney regarding the 
scheduling of the Travel Board hearing 
should be documented in the claims 
folder.

The veteran need take no action until notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


